               Case 1:21-cv-11124-DJC Document 18 Filed 08/02/21 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


COXCOM, LLC, d/b/a COX
COMMUNICATIONS,

                   Plaintiff,

          v.                                               Case No. 1:21-cv-11124-DJC
SUPER TOWERS, INC., and
WNAC, LLC,

                   Defendants.

                PLAINTIFF COXCOM LLC’S MOTION FOR SPEEDY HEARING

          Plaintiff CoxCom LLC, d/b/a Cox Communications, (“Cox”) moves for a speedy hearing

by August 16, 2021 on Cox’s request for declaratory judgment as set forth in Count I of the

Complaint (D. 1) and the Motion for Declaratory Judgment (D. 17) under 28 U.S.C. § 2201 and

Federal Rule of Civil Procedure 57. In support of this motion, Cox relies upon the Complaint (D.

1) and the accompanying Memorandum of Law.

          For these reasons, Cox requests that the Court grant the motion and enter the following

relief:

          (1)      an expedited briefing schedule on Cox’s Motion for Declaratory Judgment,

                   including that Defendants shall file any opposition related to the plain language of

                   the WNAC Agreement within 7 days, Cox shall file a reply with leave of court, and

                   that the parties confer on an agreed briefing schedule for the remaining issues;

          (2)      a speedy hearing on Cox’s request for declaratory judgment by August 16, 2021;

                   and

          (3)      any further relief as the Court deems just and equitable.
  Case 1:21-cv-11124-DJC Document 18 Filed 08/02/21 Page 2 of 4




Dated: August 2, 2021       Respectfully submitted,

                            /s/ Brian O’Connor Watson
                            Patricia Brown Holmes (pro hac vice)
                            Brian O’Connor Watson (pro hac vice)
                            Allison N. Siebeneck (pro hac vice)
                            Jeffrey W. Gordon
                            RILEY SAFER HOLMES & CANCILA LLP
                            70 W. Madison Street, Suite 2900
                            Chicago, IL 60602
                            (312) 471-8700
                            pholmes@rshc-law.com
                            bwatson@rshc-law.com
                            asiebeneck@rshc-law.com
                            jgordon@rshc-law.com

                            Counsel for CoxCom, LLC, d/b/a Cox
                            Communications




                                2
          Case 1:21-cv-11124-DJC Document 18 Filed 08/02/21 Page 3 of 4




                              LOCAL RULE 7.1 CERTIFICATE

       I certify that I conferred with opposing counsel on July 22, 23, 26, and 30, and August 2,

2021 in a good faith effort to narrow or resolve the issues presented by this motion. Defendants’

counsel will not agree to any terms related to the request relief or offer a proposal between the

parties that will narrow or resolve the issues presented by this motion.

                                                     /s/ Brian O’Connor Watson
                                                     Counsel for Plaintiff CoxCom, LLC,
                                                     d/b/a Cox Communications




                                                 3
          Case 1:21-cv-11124-DJC Document 18 Filed 08/02/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I certify that on August 2, 2021, the foregoing document was electronically filed using the

Court’s CM/ECF system, which will automatically send email notification of such filing to all

attorneys of record and will likewise be available electronically to any attorneys of record who

appear in this matter.

                                                    /s/ Brian O’Connor Watson
                                                    Counsel for Plaintiff CoxCom, LLC,
                                                    d/b/a Cox Communications




                                                4
